DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 

Amendments
           Applicant's response and amendments, filed January 22, 2021, to the prior Office Action is acknowledged.  Applicant has amended claims 1, 4-5, 14, and 17 and cancelled claims 3, 6, 8, and 19.
Claims 1-2, 4-5, 7, 9-18, and 20-21 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed applications, provisional application 62/483,059, filed on April 7, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as April 7, 2017. 

Response to Arguments (Claims Objections)
 The prior objections of claim(s) 1, 14, and 17 owing to minor informalities is withdrawn in light of Applicant’s amendments to the claims correcting such informalities.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, step (e) actually recites two separate action-taking steps separated by a semi-colon.  The second step should be separated from the first step by line indentation so as to be concordant with the other steps. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 7, and 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that a cellular effluent is subjected to “up to about 800 x g”.  The limitation “up to about”, however, is indefinite because the metes and bounds of the limitation are indefinite based on what is taught by the Specification.  While the Specification says generally that a cellular effluent can be subjected to “up to about 800 x g” (Specification, p. 15, ln 5), no definite of the phrase “up to about” is provided, and therefore it is unclear whether the claim limits centrifugation to “up to 800 x g” or “about 
For the purpose of examining claim 1 based on prior art, it will be assumed that the limitation “up to about 800 x g” includes values above 800 x g capable of performing the recited function, as such an interpretation would allow for a broader reasonable interpretation.
In addition, dependent claim 2, 4-5, 7, and 9-13 are included in the basis of the rejection because although they recite and encompass specific methods for isolating exosomes by centrifugation, they do not correct the primary deficiencies of the independent claim.

In addition claims 4, 5, and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, based on the same reasoning applied to claim 1 (i.e., that the phrase “up to about” is indefinite).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarnopolsky et al. (WIPO Pat. Pub. 2016/033695 A1).
Regarding claim 1, Tarnopolsky teaches a method of purifying exosomes from non-terminally differentiated cells (abstract; para [0027]), comprising: 
providing a cellular effluent from non-terminally differentiated mammalian cells cultured in media (para [0027]); 
separating the cellular effluent into the mammalian cells and a first supernatant comprising exosomes by centrifugation, wherein the separation is performed by using centrifugation having a range from 1,000-4,000 x g (abstract; para [0028]).  It should be noted that broadest reasonable interpretation of the phrase “up to about 800 x g” reasonably encapsulates centrifugation forces of 1,000 x g in light of the Specification, which teaches that a cellular effluent can be subjected to centrifugation forces from “500 x g to about 1000 x g” to produce a supernatant comprising exosomes (Specification, p. 21, ln 15).  Because 1000 x g is cited by the Specification as capable of performing the relevant method step in the exact same manner as 800 x g, such a value is anticipatory over the phrase “up to about 800 x g” for the purpose of applying prior art.  Therefore, the centrifugation range of Tarnopolsky reasonably anticipates the range of the claimed limitation;
 separating the first supernatant from a second supernatant comprising exosomes, wherein the separation is performed by using centrifugation having a range from 1,000-4,000 x g (abstract; para [0028]); since 1,000-4,000 x g encapsulates the range of the claimed limitation (i.e., 1,500-2,500 x g), Tarnopolsky reasonably anticipates the range of the claimed limitation;
subjecting the second supernatant to a third centrifugation of 12,000-15,000 x g and collecting a third supernatant comprising exosomes (abstract; para [0029]), since 12,000 x g falls within the range of 
filtering the third supernatant into a filtrate comprising exosomes (abstract; para [0031]);
subjecting the filtrate to ultracentrifugation to pellet the exosomes, wherein the centrifugation is conducted at 110,000-170,000 x g (abstract; para [0032]), which fulfills the claimed limitation that the ultracentrifugation takes place at “up to 200,000 g”;
resuspending the pelleted exosomes (para [0032]);
subjecting the resuspended exosomes to density gradient ultracentrifugation to isopycnically isolate the exosomes (para [0033]); 
and collecting the isopycnically isolated exosomes (abstract; para [0046]).
Regarding claim 2, Tarnopolsky teaches that the effluent is a stem cell effluent (abstract; para [0027]).
Regarding claim 4, Tarnopolsky teaches separating the cellular effluent into the mammalian cells and a first supernatant comprising exosomes by centrifugation, wherein the separation is performed by using centrifugation having a range from 1,000-4,000 x g (abstract; para [0028]); since 1,000 x g falls within the range of “about 500 to 1,000 x g”, the centrifugation range of Tarnopolsky reasonably anticipates the range of the claimed limitation
Regarding claim 5, Tarnopolsky teaches that upon collection of a first supernatant following a first centrifugation step (i.e., the step separating the first supernatant from the cellular effluent), the supernatant can be subjected to a second centrifugation of up to about 1000-4000 x g, preferably 1500-2500, and, for example, 2000 x g (para [0028]).  
Regarding claim 9, Tarnopolsky teaches that the filter is an about 0.2 to about 0.3 micron filter (para [0031]).

Regarding claim 13, Tarnopolsky teaches that the mammalian cells are human cells (para [0027]).

Response to Arguments (102)
Applicant argues that Tarnopolsky no longer anticipates the claimed invention in light of the amendment to claim 1 specifying that the first centrifugation step is “up to about 800 x g” (Remarks, p. 6, The Rejection of Claims Under § 102).
Applicant’s argument has been fully considered, but it is not persuasive.
The instant claim does not actually require that the centrifugation step is at 800 x g or “up to 800 x g”, but that it is up to about 800 x g.  The inclusion of “about” reasonably encapsulates centrifugation values not only precisely “up to 800 x g”, but also centrifugation values near 800 that are also capable of performing and rendering the result of the first centrifugation step.  The Specification states that the first centrifugation step can be accomplished by centrifugation forces of “up to about 750”, “up to about 800” (Specification, p. 15, ln 5), or “up to about 1000 x g” (Specification, p. 21, ln 29).  Judging by the values given on pages 15 and 21 for the first centrifugation step, the broadest reasonable interpretation for the phrase “up to about 800 x g” includes centrifugation values of 1000 x g since 1000 x g is reasonably “close” to 800 x g (i.e., “about 800 x g”) and is able to accomplish the end result of the centrifugation step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. (WIPO Pat. Pub. 2016/033695 A1).
supra.
Regarding claim 4, Tarnopolsky teaches that the cellular effluent is subjected to 1000-400 x g (para [0028]).  While Tarnopolsky does not teach ipsis verbis that the centrifugation force is up to about 750 x g, Applicant’s Specification discloses that the cellular effluent can be subjected to centrifugation of 500-1000 x g (Specification, p. 21, ln 13-15) to separate cells from a supernatant.  Because the broadest reasonable interpretation for “up to about 750 x g” includes the value of 1000 x g, and because a centrifugation force of 1000 x g can accomplish the same result as 750 x g, as disclosed by applicant, Tarnopolsky reasonably renders obvious the instant claimed limitation.
Regarding claim 5, Tarnopolsky teaches that upon collection of a first supernatant following a first centrifugation step (i.e., the step separating the first supernatant from the cellular effluent), the supernatant can be subjected to a second centrifugation of up to about 1000-4000 x g, preferably 1500-2500, and, for example, 2000 x g (para [0028]).  
Regarding claim 7, Tarnopolsky teaches that the second supernatant is subjected to 12,000 x g to 15,000 x g (para [0029]).  While the instant claim discloses that the filtrate is subjected “to up to about 10,000 x g”, applicant discloses in the specification that the second supernatant can be subjected to “about 8,000 x g to about 12,000 x g” prior to being filtered (Specification, p. 21, ln 18) to achieve the same result, and specifically by using 12,000 x g (p. 22, ln 1).  Because the broadest reasonable interpretation for “up to about 10,000 x g” includes the range of 8,000-12,000 x g disclosed by applicant, Tarnopolsky reasonably renders obvious the instant claimed limitation. 
Furthermore, a centrifugation force of 12,000 x g to 15,000 x g, as taught by Tarnopolsky, touches the 8,000 x g to 12,000 range disclosed by Applicant’s Specification, or a range that reasonably includes the claimed values of “up to about 10,000 x g”.  In the case where a claimed value "overlap[s] or lie[s] inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d See ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012).
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").


Response to Arguments (103)
Applicant argues that Tarnopolsky no longer renders obvious the claimed invention in light of the amendment to claim 4 specifying that the first centrifugation step is “up to about 750 x g” (Remarks, p. 7, The Rejections of Claims Under § 103).
Applicant’s argument has been fully considered, but it is not persuasive.
The instant claim does not actually require that the centrifugation step is at 750 x g or “up to 750 x g”, but that it is up to about 750 x g.  The inclusion of “about” reasonably encapsulates centrifugation values not only precisely “up to 750 x g”, but also centrifugation values near 750 that are also capable of performing and rendering the result of the first centrifugation step.  The Specification states that the first centrifugation step can be accomplished by centrifugation forces of “up to about 750”, “up to about 800” (Specification, p. 15, ln 5), or “up to about 1000 x g” (Specification, p. 21, ln 29).  Judging by the values given on pages 15 and 21 for the first centrifugation step, the broadest reasonable interpretation for the phrase “up to about 750 x g” includes centrifugation values of 1000 x g since 1000 x g is reasonably “close” to 750 x g (i.e., “about 750 x g”) and is able to accomplish the end result of the centrifugation step.  Furthermore, it should be reiterated that centrifugation values of 1000 x g as taught by Tarnopolsky are also able to accomplish the result of the first centrifugation step.  
Also, while 750 is numerically different from 1000, Applicant has not indicated a criticality for that value, and therefore a centrifugation force of 1000 – which is sufficiently near 750 and capable of accomplishing the exact same result – reasonably renders obvious a centrifugation force of 750.

35 USC § 103
s 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. (WIPO Pat. Pub. 2016/033695 A1), as applied to claims 1, 2, 5, 9, 11, and 13 above, in view of Bobrie et al. (“Diverse subpopulations of vesicles secreted by different intracellular mechanisms are present in exosome preparations obtained by differential ultracentrifugation”, 2012, Journal of Extracellular Vesicles 1(1), p. 1-11).
	The teachings of Tarnopolsky are set forth supra. 
Regarding claim 10, Tarnopolsky teaches that the resuspended exosomes are subjected from 110,000 x g to 170,000 x g (para [0033]).  While the instant claim discloses that the filtrate is subjected to up to about 200,000 x g, applicant discloses in the specification that the resuspended exosomes can be centrifuged at forces of 100,000-200,000 x g to provide for pelleted exosomes (Fig 4).  Furthermore, while the phrase “at up to about 200,000 x g” provides an upper limit, the phrase does not provide a lower limit, and therefore the phrase includes ultracentrifugation values below a limit of 200,000 x g.  Because the broadest reasonable interpretation for “up to about 200,000 x g” includes the range of 100,000-200,000 x g, as disclosed by applicant, Tarnopolsky reasonably anticipates and renders obvious the instant claimed limitation.
Tarnopolsky does not teach that the resuspended exosomes are subjected to centrifugation for 18 hours, but for 1-3 hours (para [0033]).
Bobrie teaches that resuspended exosomes are subjected to 200,000 x g for 16 hours following previous exosome purification (p. 10, col 1).  While the instant claim discloses that the resuspended exosomes are subjected to centrifugation at about 200,000 for 16 hours, applicant discloses in the specification that the resuspended exosomes can be centrifuged “for about 12 hours to about 24 hours” (p. 21, ln 24).  Because the broadest reasonable interpretation for “about 18 hours” includes the range of 12 to 24 hours disclosed by applicant, Bobrie reasonably renders obvious the instant claimed limitation. 
See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Furthermore, because the value of 16 hours, as taught by Bobrie, and the value of 1 or 3 hours, as taught by Tarnopolsky, produces a range than overlaps the range of 12-24 hours taught by the Specification, i.e., a range that reasonably includes values of “about 18 hours”, the combination of Bobrie and Tarnopolsky reasonably teaches the claimed centrifugation time with sufficient specificity for purposes of obviousness.  See ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012).  Finally, because Tarnopolsky teaches that the expected result can be achieved at 1 or 3 hours using 110,000 x g to 170,000 x g, and Bobrie teaches that the expected result can be achieved at 16 hours using 200,000 x g, one of ordinary skill in the art would clearly expect the result to be achieved at 18 hours using 200,000 x g.  This is because 18 hours is longer than 16 hours (see Bobrie) and Tarnopolsky teaches that the result can be achieved in as little as 1 hour using even lower centrifugation values than 200,000 x g.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is ." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").
In the instant application, applicant does not indicate a criticality of the claimed ranges, and thus the prior art clearly render the claim obvious.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the centrifugation time for resuspended exosomes taught by Tarnopolsky (i.e., 1-3 hours) with the centrifugation time for resuspended exosomes taught by Bobrie (i.e., 16 hours, which falls within the range of the instant specification).  Bobrie teaches a method for isolating exosomes from cells in which resuspended exosomes can be centrifuged at 200,000 x g for 16 hours, and one of ordinary skill in the art would have been motivated to substitute the centrifuge time 
	 One skilled in the art would have a reasonable expectation of success of centrifuging the resuspended exosomes taught by Tarnopolsky using the centrifuge time of 16 hours taught by Bobrie because Bobrie demonstrates that such a time is sufficient to further purify/isolate resuspended exosomes following previous exosome purification.

Response to Arguments (103)
Applicant argues that Bobrie is flawed because is teaches a protocol of exosome purification that differs from Tarnopolsky (Remarks, p. 7, middle of the page)
Applicant’s argument has been fully considered, but it is not persuasive.
Bobrie and Tarnopolsky both teach that exosomes can be resuspended in media following centrifugation step(s) that isolate said exosomes.  While the initial centrifugation step(s) for isolating the exosomes may differ, both Bobrie and Tarnopolsky teach that a similar population of exosomes can be resuspended and centrifuged at forces of “up to about 200,000 x g” in order to separate them from the contents of the resuspension media.  In other words, while the protocol for isolating the exosomes from cellular effluent may differ from Bobrie to Tarnopolsky, this protocol is different from a method of isolating exosomes from resuspension media.  How the population of exosomes was initially isolated from cellular effluent (i.e., the first isolation protocol) is irrelevant to the fact that both references teach a similar protocol for isolating resuspended exosomes from media (i.e., the second isolation protocol).  In conclusion, one of ordinary skill in the art would have readily substituted the centrifugation time of 

35 USC § 103
Claims 14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. (WIPO Pat. Pub. 2016/033695 A1), as applied to claims 1-9, 11, 13-18, and 20-21 above, in view of , in view of Whitford et al. (“Continuous Production of Exosomes Utilizing the Technical Advantages of Hollow-Fiber Bioreactor Technology”, 2015, Genetic Engineering and Biotechnology News 35(16), p. 1-2) and Pinxteren et al. (U.S. Pat. Pub. 2012/0308531 A1).
The teachings of Tarnopolsky have been set forth supra.
Regarding claims 14, Tarnopolsky teaches a method of purifying exosomes from mammalian cells (abstract; para [0027]), comprising: 
providing an isolated supernatant comprising exosomes and lacking cells (abstract; para [0028]), in particular mammalian cells (para [0036], wherein the supernatant is derived from a cellular effluent of cultured cells (para [0027]-[0028]);
which supernatant is obtained from cultured mammalian cells (para [0027]); 
filtering the supernatant to provide a filtrate comprising exosomes (abstract; para [0031]);
concentrating the filtrate via ultracentrifugation to provide for isolated exosomes (abstract; para [0032]);
subjecting the isolated exosomes to density gradient ultracentrifugation to isopycnically isolate the exosomes (para [0033]);
and collecting the exosomes (abstract[ para [0046]).
Tarnopolsky teaches that the isolated exosomes are subjected to solvent exchange (para [0034])

Whitford teaches a method of producing an effluent containing exosomes by culturing stem cells in a hollow-fiber bioreactor (p 2, col. 2-3).  Whitford further teaches that the effluent containing exosomes can be harvested following cell culture and subjected to purification/isolation of exosomes (p. 1, col 1).  Finally, Whitford further teaches that purification/isolation of exosomes from medium consists of centrifugation or ultracentrifugation (p. 2, col 1).
	Whiteford does not teach the properties of the hollow-fiber bioreactor that lead to an effluent containing exosomes.
	Pinxteren teaches that a hollow fiber bioreactor comprises a plurality of fibers that is part of a sterile closed-loop circuit for media and gas exchange (abstract; para [0015]); 
a gas exchange module (para [0015, [0016]); 
a waste bag (para [0200]); 
and a cell harvest bag (para [0200]);
wherein the fibers are coated with a glycoprotein and a molecule or mixture that promotes cell attachment (para [0052]).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the known technique of isolating exosomes from cellular effluent taught by Tarnopolsky with the effluent containing exosomes produced by a hollow fiber bioreactor taught by the combination of Whitford and Pinxteren.  The combination of Whiteford and Pinxteren teaches that a hollow fiber bioreactor can culture stem cells such that they produce exosomes and that these exosomes can be purified by centrifugation, and one of ordinary skill in the art would have been 
 One skilled in the art would have a reasonable expectation of success of isolating the exosomes produced from culturing stem cells in the hollow fiber bioreactor taught by the combination of Whitford and Pinxteren using the exosome isolation method taught by Tarnopolsky because the combination of Whitford and Pinxteren teaches that exosomes produced from cell culture can be readily isolated by a centrifugation technique.

Regarding claim 15 and 18, Tarnopolsky teaches that the cultured cells are non-terminally differentiated cells (para [0027]).
Regarding claim 16, Tarnopolsky teaches that the filter is an about 0.15 to an about 0.3 micron filter (para [0031]).
Regarding claim 20, Tarnopolsky teaches that the mammalian cells are human cells (para [0027]).
Regarding claim 21, Tarnopolsky teaches that the cells are stem cells (para [0027]).

Response to Arguments (103)
Applicant argues that Whitford is flawed because it does not disclose a specific method to isolate exosomes from cells cultured in a hollow fiber bioreactor (Remarks, p. 7, last paragraph).
Applicant’s argument has been fully considered, but it is not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Whitford does not provide a specific method of isolating exosomes from cells cultured in a hollow fiber bioreactor, Tarnopolsky does provide such a method.  Whitford was merely cited to demonstrate that cellular effluent could be extracted from cells grown in a hollow fiber bioreactor and then subject to exosome isolation via centrifugation.  In other words, it would have been obvious to first obtain cellular effluent from a hollow fiber bioreactor before subjecting such effluent to the specific method of exosome isolation taught by Tarnopolsky because Whitford teaches that cellular effluent could be extracted from a cells grown in a hollow fiber bioreactor before being subjected to centrifugation to isolate exosomes.

Applicant argues that Pinxteren is flawed because it does not mention centrifugation or exosomes and thus fails to provide a plurality of centrifugation steps (Remarks, p. 8, first paragraph).
Applicant’s argument has been fully considered, but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Pinxteren does not provide specific steps of isolating exosomes or even mention isolating exosomes from cellular effluent produced in a hollow fiber bioreactor, Tarnopolsky does provide a specific method of isolating exosomes, and Whitford teaches that cellular effluent produced in a hollow fiber bioreactor can be subjected to exosome isolation.  Pinxteren was merely cited to demonstrate the 

35 USC § 103
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. (WIPO Pat. Pub. 2016/033695 A1), as applied to claims 1-9, 11, 13-18, and 20-21 above, in view of , in view of Sinden et al. (WO 2014/013258 A1).
The teachings of Tarnopolsky have been set forth supra.
Regarding claim 17, Tarnopolsky teaches a method of purifying exosomes from mammalian cells (abstract; para [0027]), comprising: 
providing an isolated supernatant comprising exosomes and lacking cells (abstract; para [0028]);
which supernatant is obtained from cultured mammalian cells, including stem cells (para [0027]); 
filtering the supernatant to provide a filtrate comprising exosomes (abstract; para [0031]);
concentrating the filtrate via ultracentrifugation to provide for isolated exosomes (abstract; para [0032]);
subjecting the isolated exosomes to density gradient ultracentrifugation to isopycnically isolate the exosomes (para [0033]);
and collecting the exosomes (abstract[ para [0046]).
Tarnopolsky, however, does not teach that the cells are human neuroprogenitor cells.
ipsis verbis progenitor cells, the broadest reasonable interpretation of progenitor cells include stem cells, as evidenced by Applicant’s inclusion of neural progenitor cells with species of stem cells from which exosomes can be derived, (p. 16, ln 10-12).  Sinden also teaches that the exosomes can be removed from cells by centrifugation involving multiple round of centrifugation and a round of ultracentrifugation to isolate the exosomes (p. 44, ln 18-21).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the stem cells from which exosomes are isolated by the method taught by Tarnopolsky with the human neural stem cells taught by Sinden.  Sinden teaches that exosomes can be isolated from human neural stem cells via centrifugation and ultracentrifugation, and one of ordinary skill in the art would have been motivated to substitute the stem cells from which exosomes are isolated by the method taught by Tarnopolsky with the human neural stem cells taught by Sinden because the combination of Siden teaches that exosomes can also be isolated from human neural stem cells using centrifugation and ultracentrifugation 
One skilled in the art would have a reasonable expectation of success of substituting the stem cells from which exosomes are isolated by the method taught by Tarnopolsky with the human neural stem cells taught by Sinden because Sinden teaches that exosomes can be isolated from human neural stem cells using centrifugation and ultracentrifugation.

Response to Arguments (103)
Applicant argues that Sinden is flawed because any specific exosome isolation method with cell culture media from cultured human neuroprogenitor cells (Remarks, p. 8, middle of page)
Applicant’s argument has been fully considered, but it is not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Sinden may not provide the method of isolating exosomes from cellular effluent taught by Applicant, Tarnopolsky does.  Sinden was merely cited to demonstrate that one of ordinary skill in the art would have performed the method of centrifugation taught by Tarnopolsky to isolate exosomes from effluent produced by human neuroprogenitor cells specifically instead of the effluent produced by the generic stem cells taught by Tarnopolsky.  That Sinden does not disclose the specific method of isolating exosomes from cellular effluent taught by Applicant is irrelevant in light of Tarnopolsky, which does.  One of ordinary skill in the art could have easily substituted the stem cells of Tarnopolsky with the specific type of stem cells taught by Sinden because Tarnopolsky teaches that its method can be used to isolate exosomes from the cellular effluent of stem cells, and Sinden also teaches that exosomes can be isolated from cellular effluent produced by human neuroprogenitor cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.R./
Examiner, Art Unit 1633             

/KEVIN K HILL/Primary Examiner, Art Unit 1633